PER CURIAM.
Luis Santino Milian appeals his convictions and sentences for third-degree grand theft in violation of section 812.014, Florida Statutes (2009), and felony retail theft in concert with others in violation of section 812.015(8)(a). For the reasons set forth in *305Ms co-defendant’s case, Rimondi v. State, 89 So.8d 1059 (Fla. 4th DCA 2012), we reverse Milian’s conviction and sentence for third-degree grand theft because it violates double jeopardy, but we affirm his conviction and sentence for felony retail theft.

Affirmed in part and reversed in part.

TAYLOR, CIKLIN and GERBER, JJ., concur.